PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tabuteau, Herriot
Application No. 17/122,618
Filed: 15 Dec 2020
For: PHARMACEUTICAL COMPOSITIONS COMPRISING MELOXICAM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR EXPEDITED PETITION UNDER 37 CFR 1.182 FOR UNINTENTIONAL DELAY IN CLAIMING PRIORITY TO EARLIER FILED APPLICATION UNDER 37 C.F.R. 1.78(E)”, filed June 21, 2021.  The petition under 37 CFR 1.78(e) is properly treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the  ADS filed June 9, 2021. 

The petition under 37 CFR 1.182 is GRANTED.  
	
The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

Petition under 37 CFR 1.182:

With the instant petition, Applicant has paid the $210 petition fee (small entity rate) and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78.  In view thereof, the petition to expedite under 37 CFR 1.182 is granted.

Petition under 37 CFR 1.78(c) and 1.78(e):

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed 




With the instant petition, Applicant has paid the $1050 petition fee (small entity rate), and made a statement of unintentional delay.  A corrected ADS was previously filed on June 9, 2021.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) and § 120 is accepted as being unintentionally delayed.

The instant petition requires a statement that “the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional”.  The statement provided in the instant petition differs from the required statement.  Nevertheless, the statement is being construed as the required statement.  Petitioner must notify the Office if this construal is not correct.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 
CFR §§1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-
filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt reflecting the corrected benefit claims is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being retained in the Office of Petitions for consideration of the petition to revive, filed June 29, 2021.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl: Corrected Filing Receipt